Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein a ratio between a first number of the plurality of first driving circuit slices and a second number of the plurality of second driving circuit slices is 2:1” as required by claim 1; “wherein the driving control circuit includes a plurality of first selection circuits and a plurality of second selection circuits, wherein one of the plurality of first selection circuits selects a corresponding one from the calibration signals according to the multi- bit data signals or the duplicate multi-bit data signals to generate a pull-up control bit signal, and wherein one of the plurality of second selection circuits selects a corresponding one from the calibration signals according to the multi- bit data signals or the duplicate multi-bit data signals to generate a pull-down control bit signal” as required by claim 9; “a data conversion circuit configured to generate parallel data from input data; and a first serialization circuit configured to generate the multi-bit data signals by serializing the parallel data” as required by claim 10; and “a data conversion circuit configured to generate parallel data from input data; and a serialization circuitry configured to generate the multi-bit data signals and the duplicate multi-bit data signals by serializing the parallel data” as required by claim 14. Claims 5 thru 8 are allowed based upon their dependency to claim 4, claims 11 thru 13 are allowed based upon their dependency to claim 10, and claims 15 thru 20 are allowed based upon their dependency to claim 14.

Claims 4-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844